EXHIBIT 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Third Amendment”) is entered
into as of December 22, 2015 (the “Third Amendment Effective Date”), by and
between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and SURMODICS, INC., a
Minnesota corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
November 4, 2013, as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of November 5, 2014 and that certain
Second Amendment to Credit Agreement dated as of November 20, 2015 (the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Third Amendment.

NOW, THEREFORE, the parties agree as follows:

1.Section 3.3 of the Agreement hereby is amended and restated in its entirety to
read as follows:

“SECTION 3.3.POST-CLOSING CONDITION. As soon as possible, but no later than
March 4, 2016, Borrower shall deliver to Bank a share pledge agreement duly
executed by Borrower pledging to Bank sixty-five percent (65%) of the total
outstanding voting capital stock of Creagh Medical Ltd. along with the
certificates therefor (and all other documents reasonably requested by Bank in
connection therewith; provided, however, that Borrower shall not be required to
deliver any legal opinions to Bank with respect to the share pledge agreement).”

2.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

3.Unless otherwise defined, all initially capitalized terms in this Third
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Third Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof.

4.Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this Third
Amendment, and that no Event of Default has occurred and is continuing.  

5.As a condition to the effectiveness of this Third Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a)this Third Amendment, duly executed by Borrower;

(b)all reasonable fees and expenses incurred in connection with this
Third  Amendment and through the date of this Third Amendment, which may be
debited from any of Borrower's accounts.

6.This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

[Balance of Page Intentionally Left Blank]

 

WEST\266887877.1
363363-000055

-1-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Third Amendment as of the
first date above written.

 

SURMODICS, INC.

 

 

 

 

 

 

 

By:

Andrew D.C. LaFrence

 

 

 

 

Title:

Vice President of Finance and Chief Financial Officer

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

Diane Wegscheid

 

 

 

 

Title:

Senior Vice President Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

WEST\266887877.1
363363-000055